                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN


LINDA REED,
          Plaintiff,

      v.                                              Case No. 14-C-330

COLUMBIA ST. MARY’S HOSPITAL,
          Defendant.


                                        ORDER

      At my request, Attorney Robert (Rock) Theine Pledl of Davis & Pledl, S.C., 1433

N. Water Street Suite 400, Milwaukee, Wisconsin, 53202, has agreed to represent plaintiff

Linda Reed, on a volunteer basis, for the limited purpose of representing her during

mediation and during any settlement negotiations that precede the mediation. The

volunteer representation by Mr. Pledl is contingent on Reed signing and returning the

enclosed agreement. As the agreement states, Attorney Pledl’s representation is limited

to the mediation or settlement discussions preceding the mediation. Attorney Pledl’s

representation will automatically terminate upon the mediation’s conclusion, regardless

of the outcome.

      The court ORDERS that on or before May 24, 2019, Reed must sign and return

the enclosed agreement if she wishes to proceed with counsel during the mediation at no

charge to her.

      The clerk’s office will mail a copy of this order to have Attorney Robert (Rock)

Theine Pledl of Davis & Pledl, S.C., 1433 N. Water Street Suite 400, Milwaukee,

Wisconsin, 53202.
Dated at Milwaukee, Wisconsin, this 10th day of May, 2019.



                                       s/Lynn Adelman__________
                                       LYNN ADELMAN
                                       United States District Judge




                                   2
